Exhibit 10.42

 

HOST MARRIOTT, L.P.

HOST MARRIOTT CORPORATION

 

3.25% Exchangeable Senior Debentures due 2024

 

Registration Rights Agreement

 

March 16, 2004

 

Goldman, Sachs & Co.,

As representatives of the several Initial Purchasers

    named in Schedule I to the Purchase Agreement

c/o Goldman, Sachs & Co.

85 Broad Street

New York, New York 10004

 

Ladies and Gentlemen:

 

Host Marriott, L.P., a Delaware limited partnership (the “Company”), proposes to
issue and sell to the Initial Purchasers (as defined herein) upon the terms set
forth in the Purchase Agreement (as defined herein) the Company’s 3.25%
Exchangeable senior Debentures due 2024 (the “Debentures”), exchangeable into
common stock, par value $0.01 per share (“Host REIT Common Stock”) of Host
Marriott Corporation, a Maryland corporation (“Host REIT”). As an inducement to
the Initial Purchasers to enter into the Purchase Agreement and in satisfaction
of a condition to the obligations of the Initial Purchasers thereunder, the
Company and Host REIT agrees with the Initial Purchasers for the benefit of
Holders (as defined herein) from time to time of the Registrable Securities (as
defined herein) as follows:

 

1. Definitions.

 

(a) Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Purchase Agreement. As used in this Agreement, the
following defined terms shall have the following meanings:

 

“Act” or “Securities Act” means the United States Securities Act of 1933, as
amended.

 

“Affiliate” of any specified person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such specified person. For purposes of this definition, control of a person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such person whether by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 

“Closing Date” has the meaning set forth in the Purchase Agreement.

 

“Commission” means the United States Securities and Exchange Commission, or any
other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

 

“DTC” means The Depository Trust Company.



--------------------------------------------------------------------------------

“Effective Failure” has the meaning assigned thereto in Section 7(b) hereof.

 

“Effectiveness Period” has the meaning assigned thereto in Section 2(b)(i)
hereof.

 

“Effective Time” means the time at which the Commission declares the Shelf
Registration Statement effective or at which the Shelf Registration Statement
otherwise becomes effective.

 

“Electing Holder” has the meaning assigned thereto in Section 3(a)(iii) hereof.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Holder” means any person that is the record owner of Registrable Securities
(and includes any person that has a beneficial interest in any Registrable
Security in book-entry form).

 

“Host REIT Common Stock” means Host REIT’s common stock, par value $0.01 per
share.

 

“Indenture” means the Amended and Restated Indenture, dated as of August 5, 1998
by and among HMH Properties, Inc., the guarantors named therein and HSBC Bank
USA (f/k/a Marine Midland Bank, as trustee, as amended or supplemented from time
to time (the “Base Indenture,”) and the Thirteenth Supplemental Indenture (the
“Supplemental Indenture,” and, together with the Base Indenture, the
“Indenture”), to be dated as of March 16, 2004, by and among the Company, Host
REIT, the Guarantors named therein and The Bank of New York, as trustee, as
amended and supplemented from time to time in accordance with its terms.

 

“Initial Purchasers” means the Initial Purchasers named in Schedule I to the
Purchase Agreement.

 

“Liquidated Damages” has the meaning assigned thereto in Section 7(a) hereof.

 

“Managing Underwriters” means the investment banker or investment bankers and
manager or managers that shall administer an underwritten offering, if any,
conducted pursuant to Section 6 hereof.

 

“NASD Rules” means the Rules of the National Association of Securities Dealers,
Inc., as amended from time to time.

 

“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Appendix A hereto.

 

The term “person” means an individual, partnership, corporation, trust or
unincorporated organization, or a government or agency or political subdivision
thereof.

 

“Prospectus” means the prospectus (including, without limitation, any
preliminary prospectus, any final prospectus and any prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Act) included in the
Shelf Registration Statement, as amended or supplemented by any prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by the Shelf Registration Statement and by all
other amendments and supplements to such prospectus, including all material
incorporated by reference in such prospectus and all documents filed after the
date of such prospectus by Host REIT under the Exchange Act and incorporated by
reference therein.

 

2



--------------------------------------------------------------------------------

“Purchase Agreement” means the purchase agreement, dated as of March 10, 2004
between the Initial Purchasers, the Company, Host REIT and the Guarantors named
therein relating to the Debentures.

 

“Registrable Securities” means all shares of Host REIT Common Stock issuable
upon exchange, repurchase or redemption of the Debentures; provided, however,
that a security ceases to be a Registrable Security when it is no longer a
Restricted Security.

 

“Registration Default” has the meaning assigned thereto in Section 7(a) hereof.

 

“Restricted Security” means any share of Host REIT Common Stock issuable upon
exchange of the Debentures except any such share of Host REIT Common Stock that
(i) has been effectively registered under the Securities Act and sold in a
manner contemplated by the Shelf Registration Statement or (ii) has been
transferred in compliance with Rule 144 under the Securities Act (or any
successor provision thereto) or is transferable pursuant to paragraph (k) of
such Rule 144 (or any successor provision thereto).

.

 

“Rules and Regulations” means the published rules and regulations of the
Commission promulgated under the Securities Act or the Exchange Act, as in
effect at any relevant time.

 

“Shelf Registration” means a registration effected pursuant to Section 2 hereof.

 

“Shelf Registration Statement” means a “Shelf” registration statement filed
under the Securities Act providing for the registration of, and the sale on a
continuous or delayed basis by the Holders of, all of the Registrable Securities
pursuant to Rule 415 under the Securities Act and/or any similar rule that may
be adopted by the Commission, filed by Host REIT pursuant to the provisions of
Section 2 of this Agreement, including the Prospectus contained therein, any
amendments and supplements to such registration statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

 

“Suspension Period” has the meaning assigned thereto in Section 2(d) hereof.

 

“Trustee” shall have the meaning set forth in the Indenture.

 

The term “underwriter” means any underwriter of Registrable Securities in
connection with an offering thereof under a Shelf Registration Statement.

 

Wherever there is a reference in this Agreement to a percentage of the
“principal amount” of Debentures, Host REIT Common Stock shall be treated as
representing the principal amount of Debentures that was surrendered for
conversion or exchange in order to receive such number of shares of Host REIT
Common Stock.

 

2. Shelf Registration.

 

(a) Host REIT shall, no later than 120 calendar days following the Closing Date,
file with the Commission a Shelf Registration Statement relating to the offer
and sale of the Registrable Securities by the Holders from time to time in
accordance with the methods of distribution elected by such Holders and set
forth in such Shelf Registration Statement and, thereafter, shall use its
commercially reasonable efforts to cause such Shelf Registration Statement to be
declared effective under the Act no later than 210 calendar days following the
Closing Date; provided, however, that Host REIT may, upon written notice to the
Trustee, postpone having the Shelf Registration Statement declared effective for
a reasonable period

 

3



--------------------------------------------------------------------------------

not to exceed 90 days if Host REIT possesses material non-public information,
the disclosure of which would have a material adverse effect on Host REIT and
its subsidiaries taken as a whole as determined by the CEO or CFO of Host REIT
and subject to its obligations to pay Liquidated Damages as provided in Section
7; provided, further, however, that no Holder shall be entitled to be named as a
selling securityholder in the Shelf Registration Statement or to use the
Prospectus forming a part thereof for resales of Registrable Securities unless
such Holder is an Electing Holder.

 

(b) Host REIT shall use its commercially reasonable efforts:

 

(i) to keep the Shelf Registration Statement continuously effective under the
Act in order to permit the Prospectus forming a part thereof to be usable by
Holders for a period expiring on the earlier of (1) the sale of all Registrable
Securities registered under the Shelf Registration Statement and (2) one year
after the last date that Debentures have been exchanged for shares of Host REIT
Common Stock has been issued (such period being referred to herein as the
“Effectiveness Period”);

 

(ii) after the Effective Time of the Shelf Registration Statement, promptly upon
the request of any Electing Holder of Registrable Securities, to take any action
reasonably necessary to enable such Electing Holder to use the Prospectus
forming a part thereof for resales of Registrable Securities, including, without
limitation, any action necessary to identify such Electing Holder as a selling
securityholder in the Shelf Registration Statement; and

 

(iii) if at any time the Debentures, pursuant to Article 6.07 of the Indenture,
are exchangeable into securities other than Host REIT Common Stock, to cause, or
to cause any successor under the Indenture to cause such securities to be
included in the Shelf Registration Statement no later than the date on which the
Debentures may then be exchangeable or convertible into such securities.

 

(c) Host REIT shall be deemed not to have used its commercially reasonable
efforts to keep the Shelf Registration Statement effective during the requisite
period if Host REIT voluntarily takes any action that would result in Holders of
Registrable Securities covered thereby not being able to offer and sell any of
such Registrable Securities during that period, unless (i) Host REIT is required
by applicable law, or (ii) if the CEO or CFO of Host REIT shall have determined
in good faith that under circumstances related to acquisition or divestiture of
assets, pending corporate developments, public filings with the SEC, or other
similar events, it is in the best interests of Host REIT to suspend the use of
the Prospectus.

 

(d) Host REIT may suspend the use of the Prospectus for a period not to exceed
30 days in any 90-day period or an aggregate of 90 days in any 12-month period
(each a “Suspension Period) for the reasons set forth in 2 (c) above if, prior
to suspending such use, Host REIT provides the Holders with written notice of
such suspension, which notice need not specify the nature of the event giving
rise to such suspension.

 

3. Registration Procedures. In connection with the Shelf Registration Statement,
the following provisions shall apply:

 

(a)

 

(i) Not less than 30 calendar days prior to the Effective Time of the Shelf
Registration Statement, Host REIT shall mail the Notice and Questionnaire to the
Trustee for delivery to the Holders. No Holder shall be entitled to be named as
a selling securityholder in the

 

4



--------------------------------------------------------------------------------

Shelf Registration Statement as of the Effective Time, and no Holder shall be
entitled to use the Prospectus forming a part thereof for resales of Registrable
Securities at any time, unless such Holder has returned a completed and signed
Notice and Questionnaire to Host REIT by the deadline for response set forth
therein; provided, however, Holders of Registrable Securities shall have at
least 28 calendar days from the date on which the Notice and Questionnaire is
first mailed to such Holders to return a completed and signed Notice and
Questionnaire to Host REIT.

 

(ii) After the Effective Time of the Shelf Registration Statement, Host REIT
shall, upon the request of any Holder of Registrable Securities that is not then
an Electing Holder, promptly send a Notice and Questionnaire to such Holder.
Host REIT shall not be required to take any action to name such Holder as a
selling securityholder in the Shelf Registration Statement or to enable such
Holder to use the Prospectus forming a part thereof for resales of Registrable
Securities until such Holder has returned a completed and signed Notice and
Questionnaire to Host REIT. If a Notice and Questionnaire is delivered to Host
REIT during a Suspension Period, Host REIT shall not be obligated to take
actions to name the Holder delivering such Notice and Questionnaire as a selling
security holder in the Shelf Registration Statement until the termination of
such Suspension Period.

 

(iii) The term “Electing Holder” shall mean any Holder of Registrable Securities
that has returned a completed and signed Notice and Questionnaire to Host REIT
in accordance with Section 3(a)(i) or 3(a)(ii) hereof.

 

(b) Host REIT shall furnish to the Trustee for delivery to each Electing Holder,
prior to the Effective Time, a sufficient number of copies of the Shelf
Registration Statement initially filed with the Commission, and shall furnish to
the Trustee for delivery to each such Holder, prior to the filing thereof with
the Commission, sufficient copies of each amendment thereto and each amendment
or supplement, if any, to the Prospectus included therein, (but not including
any reports, other documents and exhibits that are filed with or incorporated by
reference in the Shelf Registration Statement) and shall use its reasonable best
efforts to reflect in each such document, at the Effective Time or when so filed
with the Commission, as the case may be, such comments as such Holders and their
respective counsel reasonably may propose.

 

(c) Host REIT shall promptly take such action as may be necessary so that (i)
each of the Shelf Registration Statement and any amendment thereto and the
Prospectus forming a part thereof and any amendment or supplement thereto (and
each report or other document incorporated therein by reference in each case)
complies in all material respects with the Securities Act and the Exchange Act
and the respective rules and regulations thereunder, (ii) each of the Shelf
Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading and (iii) each of the Prospectus forming a part of the
Shelf Registration Statement, and any amendment or supplement to such
Prospectus, does not at any time during the Effectiveness Period include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

 

(d) Host REIT shall promptly advise the Trustee, and shall confirm such advice
in writing if so requested by the Trustee:

 

(i) when a Shelf Registration Statement and any amendment thereto has been filed
with the Commission and when a Shelf Registration Statement or any
post-effective amendment thereto has become effective;

 

5



--------------------------------------------------------------------------------

(ii) of any request by the Commission for amendments or supplements to the Shelf
Registration Statement or the Prospectus included therein or for additional
information;

 

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for such purpose;

 

(iv) of the receipt by Host REIT of any notification with respect to the
suspension of the qualification of the securities included in the Shelf
Registration Statement for sale in any jurisdiction or the initiation of any
proceeding for such purpose; and

 

(v) of the happening of any event or the existence of any state of facts that
requires the making of any changes in the Shelf Registration Statement or the
Prospectus included therein so that, as of such date, such Shelf Registration
Statement and Prospectus do not contain an untrue statement of a material fact
and do not omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the Prospectus, in
light of the circumstances under which they were made) not misleading (which
advice shall be accompanied by an instruction to such Holders to suspend the use
of the Prospectus until the requisite changes have been made, which notice need
not specify the nature of the event giving rise to such suspension).

 

(e) Host REIT shall use its reasonable best efforts to prevent the issuance, and
if issued to obtain the withdrawal at the earliest possible time, of any order
suspending the effectiveness of the Shelf Registration Statement.

 

(f) Host REIT shall furnish to the Trustee for delivery to each Electing Holder,
without charge, at least one copy of the Shelf Registration Statement and all
post-effective amendments thereto, including financial statements and schedules,
and, if such Electing Holder so requests in writing, all reports, other
documents and exhibits that are filed with or incorporated by reference in the
Shelf Registration Statement.

 

(g) Host REIT shall, during the Effectiveness Period, deliver to each Electing
Holder, without charge, as many copies of the Prospectus (including each
preliminary Prospectus) included in the Shelf Registration Statement and any
amendment or supplement thereto as such Electing Holder may reasonably request;
and Host REIT consents (except during a Suspension Period or during the
continuance of any event described in Section 3(d)(v) above) to the use of the
Prospectus and any amendment or supplement thereto by each of the Electing
Holders in connection with the offering and sale of the Registrable Securities
covered by the Prospectus and any amendment or supplement thereto during the
Effectiveness Period.

 

(h) Prior to any offering of Registrable Securities pursuant to the Shelf
Registration Statement, Host REIT shall (i) register or qualify or cooperate
with the Electing Holders and their respective counsel in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or “blue sky” laws of such jurisdictions within the United
States as any Electing Holder may reasonably request, (ii) keep such
registrations or qualifications in effect and comply with such laws so as to
permit the continuance of offers and sales in such jurisdictions for so long as
may be necessary to enable any Electing Holder or underwriter, if any, to
complete its distribution of Registrable Securities pursuant to the Shelf
Registration Statement, and (iii) take any and all other actions necessary or
advisable to enable the disposition in such jurisdictions of such Registrable
Securities; provided, however, that in no event shall Host REIT be obligated to
(A) qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it would not otherwise be required to so qualify but

 

6



--------------------------------------------------------------------------------

for this Section 3(h) or (B) file any general consent to service of process in
any jurisdiction where it is not as of the date hereof so subject.

 

(i) Unless any Registrable Securities shall be in book-entry only form, Host
REIT shall cooperate with the Electing Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold pursuant to the Shelf Registration Statement, which certificates, if so
required by any securities exchange upon which any Registrable Securities are
listed, shall be penned, lithographed or engraved, or produced by any
combination of such methods, on steel engraved borders, and which certificates
shall be free of any restrictive legends (other than certain REIT related
legends) and in such permitted denominations and registered in such names as
Electing Holders may request in connection with the sale of Registrable
Securities pursuant to the Shelf Registration Statement.

 

(j) Upon the occurrence of any fact or event contemplated by paragraph 3(d)(v)
above, Host REIT shall promptly prepare a post-effective amendment to any Shelf
Registration Statement or an amendment or supplement to the related Prospectus
or file any other required document with the Commission so that, as thereafter
delivered to purchasers of the Registrable Securities included therein, the
Prospectus will not include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading. If Host REIT
notifies the Trustee of the occurrence of any fact or event contemplated by
paragraph 3(d)(v) above, the Electing Holder shall suspend the use of the
Prospectus until the requisite changes to the Prospectus have been made.

 

(k) [Intentionally omitted].

 

(l) Host REIT shall use its reasonable best efforts to comply with all
applicable Rules and Regulations in all material respects, and to make generally
available to its securityholders as soon as practicable, but in any event not
later than eighteen months after (i) the effective date (as defined in Rule
158(c) under the Securities Act) of the Shelf Registration Statement, (ii) the
effective date of each post-effective amendment to the Shelf Registration
Statement, and (iii) the date of each filing by Host REIT with the Commission of
an Annual Report on Form 10-K that is incorporated by reference in the Shelf
Registration Statement, an earning statement of Host REIT its subsidiaries
complying with Section 11(a) of the Securities Act and the rules and regulations
of the Commission thereunder (including, at the option of Host REIT, Rule 158).

 

(m) [Intentionally omitted].

 

(n) In the event of an underwritten offering conducted pursuant to Section 6
hereof, Host REIT shall, if requested, promptly include or incorporate in a
Prospectus supplement or post-effective amendment to the Shelf Registration
Statement such information as the Managing Underwriters reasonably agree should
be included therein and to which Host REIT does not reasonably object and shall
make all required filings of such Prospectus supplement or post-effective
amendment as soon as practicable after it is notified of the matters to be
included or incorporated in such Prospectus supplement or post-effective
amendment.

 

(o) Host REIT shall enter into such customary agreements (including an
underwriting agreement in customary form in the event of an underwritten
offering conducted pursuant to Section 6 hereof) and take all other appropriate
action in order to expedite and facilitate the registration and disposition of
the Registrable Securities, and in connection therewith, if an underwriting
agreement is entered into, cause the same to contain indemnification provisions
and procedures substantially identical

 

7



--------------------------------------------------------------------------------

to those set forth in Section 5 hereof with respect to all parties to be
indemnified pursuant to Section 5 hereof.

 

(p) Host REIT shall:

 

(i) (A) make reasonably available for inspection by the Electing Holders, any
underwriter participating in any disposition pursuant to the Shelf Registration
Statement, and any attorney, accountant or other agent retained by such Electing
Holders or any such underwriter all relevant financial and other records,
pertinent corporate documents and properties of Host REIT and its subsidiaries,
and (B) cause Host REIT’s officers, directors and employees to supply all
information reasonably requested by such Electing Holders or any such
underwriter, attorney, accountant or agent in connection with the Shelf
Registration Statement, in each case, as is customary for similar due diligence
examinations; provided, however, that all records, information and documents
that are designated in writing by Host REIT, in good faith, as confidential
shall be kept confidential by such Electing Holders and any such underwriter,
attorney, accountant or agent, unless such disclosure is made in connection with
a court proceeding or required by law, or such records, information or documents
become available to the public generally or through a third party without an
accompanying obligation of confidentiality; and provided further that, if the
foregoing inspection and information gathering would otherwise disrupt Host
REIT’s conduct of its business, such inspection and information gathering shall,
to the greatest extent possible, be coordinated on behalf of the Electing
Holders and the other parties entitled thereto by one counsel designated by and
on behalf of the Electing Holders and other parties;

 

(ii) in connection with any underwritten offering conducted pursuant to Section
6 hereof, make such representations and warranties to the Electing Holders
participating in such underwritten offering and to the Managing Underwriters, in
form, substance and scope as are customarily made by Host REIT to underwriters
in primary underwritten offerings of equity and exchangeable or convertible debt
securities, provided, that in no event shall the representations and warranties
be broader then those set forth in the Purchase Agreement, other than
appropriate changes to reflect changed circumstances or changed legal
requirements;

 

(iii) in connection with any underwritten offering conducted pursuant to Section
6 hereof, obtain opinions of counsel to Host REIT (which counsel and opinions
(in form, scope and substance) shall be consistent with the opinions of counsel
of Host REIT delivered in underwritten public offerings and be reasonably
satisfactory to the Managing Underwriters) addressed to each Electing Holder
participating in such underwritten offering and the underwriters, covering such
matters as are customarily covered in opinions requested in primary underwritten
offerings of equity and exchangeable or convertible debt securities and such
other matters as may be reasonably requested by such Electing Holders and
underwriters (it being agreed that the matters to be covered by such opinions
shall include, without limitation, as of the date of the opinion and as of the
Effective Time of the Shelf Registration Statement or most recent post-effective
amendment thereto, as the case may be, the absence from the Shelf Registration
Statement and the Prospectus, including the documents incorporated by reference
therein, of an untrue statement of a material fact or the omission of a material
fact required to be stated therein (in the case of the Prospectus, in light of
the circumstances in which they were made) or necessary to make the statements
therein not misleading;

 

(iv) in connection with any underwritten offering conducted pursuant to Section
6 hereof, obtain “cold comfort” letters and updates thereof from the independent
public accountants

 

8



--------------------------------------------------------------------------------

of Host REIT (and, if necessary, from the independent public accountants of any
subsidiary of Host REIT or of any business acquired by Host REIT for which
financial statements and financial data are, or are required to be, included in
the Shelf Registration Statement), addressed to each Electing Holder
participating in such underwritten offering (if such Electing Holder has
provided such letter, representations or documentation, if any, required for
such cold comfort letter to be so addressed) and the underwriters, in customary
form and covering matters of the type customarily covered in “cold comfort”
letters in connection with primary underwritten offerings;

 

(v) in connection with any underwritten offering conducted pursuant to Section 6
hereof, deliver such documents and certificates as may be reasonably requested
by any Electing Holders participating in such underwritten offering and the
Managing Underwriters, if any, including, without limitation, certificates to
evidence compliance with Section 3(i) hereof and with any conditions contained
in the underwriting agreement or other agreements entered into by Host REIT;
provided that in no event shall the Company, Host REIT nor any of its officers
and directors be required to enter into any agreements not to offer or sell Host
REIT Common Stock or other securities (i.e., “lock-up letters”).

 

(q) Host REIT will use its reasonable best efforts to cause the Host REIT Common
Stock issuable upon exchange of the Debentures to be listed on the New York
Stock Exchange or other stock exchange or trading system on which the Host REIT
Common Stock primarily trades on or prior to the Effective Time of the Shelf
Registration Statement hereunder.

 

(r) In the event that any broker dealer registered under the Exchange Act shall
be an “affiliate” (as defined in Rule 2720(b)(1) of the NASD Rules (or any
successor provision thereto)) of Host REIT or has a “conflict of interest” (as
defined in Rule 2720(b)(7) of the NASD Rules (or any successor provision
thereto)) and such broker dealer shall underwrite, participate as a member of an
underwriting syndicate or selling group or assist in the distribution of any
Registrable Securities covered by the Shelf Registration Statement, whether as a
Holder of such Registrable Securities or as an underwriter, a placement or sales
agent or a broker or dealer in respect thereof, or otherwise, Host REIT shall
assist such broker dealer in complying with the requirements of the NASD Rules,
including, without limitation, by (A) engaging a “qualified independent
underwriter” (as defined in Rule 2720(b)(15) of the NASD Rules (or any successor
provision thereto)) to participate in the preparation of the registration
statement relating to such Registrable Securities, to exercise usual standards
of due diligence in respect thereto and to recommend the public offering price
of such Registrable Securities, (B) indemnifying such qualified independent
underwriter to the extent of the indemnification of underwriters provided in
Section 5 hereof, and (C) providing such information to such broker dealer as
may be required in order for such broker-dealer to comply with the requirements
of the NASD Rules.

 

(s) Host REIT shall use its commercially reasonable efforts to take all other
steps necessary to effect the registration, offering and sale of the Registrable
Securities covered by the Shelf Registration Statement contemplated hereby.

 

(t) Notwithstanding any provision of this Section 3 to the contrary, Host REIT
shall not be required to amend or supplement the Shelf Registration Statement
during a Suspension Period.

 

4. Registration Expenses. Except as otherwise provided in Section 3, the Company
shall bear all fees and expenses incurred in connection with the performance of
its obligations under Sections 2, 3 and 6 hereof and shall bear or reimburse the
Electing Holders for the reasonable fees and disbursements of a single counsel
selected by a plurality of all Electing Holders who own an aggregate of not less
than 25% of the Registrable Securities covered by the Shelf Registration
Statement to act as counsel therefore

 

9



--------------------------------------------------------------------------------

in connection therewith. Each Electing Holder shall pay all underwriting
discounts and commissions and transfer taxes, if any, relating to the sale or
disposition of such Electing Holder’s Registrable Securities pursuant to the
Shelf Registration Statement.

 

5. Indemnification and Contribution.

 

(a) Indemnification by the Company and Host REIT. Upon the registration of the
Registrable Securities pursuant to Section 2 hereof, the Company and Host REIT,
jointly and severally, shall indemnify and hold harmless each Electing Holder
and each underwriter, selling agent or other securities professional, if any,
which facilitates the disposition of Registrable Securities, and each of their
respective officers and directors and each person who controls such Electing
Holder, underwriter, selling agent or other securities professional within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each such person being sometimes referred to as an “Indemnified Person”)
against any losses, claims, damages or liabilities, joint or several, to which
such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Shelf Registration
Statement under which such Registrable Securities are to be registered under the
Securities Act, or any Prospectus contained therein or furnished by Host REIT to
any Indemnified Person, or any amendment or supplement thereto, or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and the Company and Host REIT hereby, jointly and severally
agree, to reimburse such Indemnified Person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such action or claim as such expenses are incurred; provided, however, that
neither the Company nor Host REIT shall be liable to any such Indemnified Person
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in such Shelf Registration Statement or
Prospectus, or amendment or supplement, in reliance upon and in conformity with
written information furnished to Host REIT by such Indemnified Person expressly
for use therein and provided further that, to the extent a physical delivery of
a prospectus is required under applicable law, with respect to any untrue
statement or alleged untrue statement in or omission or alleged omission from
any Prospectus, the indemnity agreement contained in this subsection (a) shall
not inure to the benefit of any Holder that sold the Registrable Securities
concerned to the person asserting any such losses, claims, damages or
liabilities to the extent that they result from the fact that there was not sent
or given to such person, at or prior to the written confirmation of the sale of
such Registrable Securities to such person, a copy of the Prospectus, as amended
or supplemented, if Host REIT had previously furnished copies thereof to such
Holder and the untrue statement or alleged untrue statement or omission or
alleged omission was corrected in such Prospectus, as amended or supplemented.

 

(b) Indemnification by the Electing Holders and any Agents and Underwriters.
Each Electing Holder agrees, as a consequence of the inclusion of any of such
Electing Holder’s Registrable Securities in such Shelf Registration Statement,
and each underwriter, selling agent or other securities professional, if any,
which facilitates the disposition of Registrable Securities shall agree, as a
consequence of facilitating such disposition of Registrable Securities,
severally and not jointly, to (i) indemnify and hold harmless the Company, Host
REIT and their respective directors, officers who sign any Shelf Registration
Statement and each person, if any, who controls either the Company or Host REIT
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, against any losses, claims, damages or liabilities to which
the Company or Host REIT or such other persons may become subject, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in
such Shelf Registration Statement or Prospectus,

 

10



--------------------------------------------------------------------------------

or any amendment or supplement, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in reliance upon and
in conformity with written information furnished to Host REIT by such Electing
Holder, underwriter, selling agent or other securities professional expressly
for use therein, and (ii) reimburse the Company or Host REIT, as applicable, for
any legal or other expenses reasonably incurred by the Company or Host REIT in
connection with investigating or defending any such action or claim as such
expenses are incurred.

 

(c) Notices of Claims, Etc. Promptly after receipt by an indemnified party under
subsection (a) or (b) above of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against an
indemnifying party under this Section 5, notify such indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party otherwise than under the indemnification provisions of or
contemplated by subsection (a) or (b) above. In case any such action shall be
brought against any indemnified party and it shall notify an indemnifying party
of the commencement thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party (who shall not, except with the
consent of the indemnified party, be counsel to the indemnifying party), and,
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, such indemnifying party shall not be
liable to such indemnified party under this Section 5 for any legal expenses of
other counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the written consent
of the indemnified party, effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified party is an actual or potential party
to such action or claim) unless such settlement, compromise or judgment (i)
includes an unconditional release of the indemnified party from all liability
arising out of such action or claim and (ii) does not include a statement as to,
or an admission of, fault, culpability or a failure to act, by or on behalf of
any indemnified party.

 

(d) Contribution. If the indemnification provided for in this Section 5 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 5(d) were determined by
pro rata allocation (even if the Electing Holders or any underwriters, selling
agents or other securities professionals or all of them were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 5(d).
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
shall be

 

11



--------------------------------------------------------------------------------

deemed to include any legal or other fees or expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The obligations of the Electing Holders and any underwriters,
selling agents or other securities professionals in this Section 5(d) to
contribute shall be several in proportion to the percentage of principal amount
of Registrable Securities registered or underwritten, as the case may be, by
them and not joint.

 

(e) Notwithstanding any other provision of this Section 5, in no event will any
(i) Electing Holder be required to undertake liability to any person under this
Section 5 for any amounts in excess of the dollar amount of the proceeds to be
received by such Holder from the sale of such Holder’s Registrable Securities
(after deducting any fees, discounts and commissions applicable thereto)
pursuant to any Shelf Registration Statement under which such Registrable
Securities are to be registered under the Securities Act and (ii) underwriter,
selling agent or other securities professional be required to undertake
liability to any person hereunder for any amounts in excess of the discount,
commission or other compensation payable to such underwriter, selling agent or
other securities professional with respect to the Registrable Securities
underwritten by it and distributed to the public.

 

(f) The obligations of the Company and Host REIT under this Section 5 shall be
in addition to any liability which the Company or Host REIT may otherwise have
to any Indemnified Person and the obligations of any Indemnified Person under
this Section 5 shall be in addition to any liability which such Indemnified
Person may otherwise have to the Company or Host REIT. The remedies provided in
this Section 5 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to an indemnified party at law or in equity.

 

6. Underwritten Offering. Any Holder of Registrable Securities who desires to do
so may sell Registrable Securities (in whole or in part) in an underwritten
offering; provided that (i) the Electing Holders of at least 33 1/3% of the
Registrable Securities then covered by the Shelf Registration Statement shall
request such an offering and (ii) at least such amount of such Registrable
Securities shall be included in such offering; and provided further that Host
REIT shall not be obligated to cooperate with more than one underwritten
offering during the Effectiveness Period. Upon receipt of such a request, Host
REIT shall provide all Holders of Registrable Securities written notice of the
request, which notice shall inform such Holders that they have the opportunity
to participate in the offering. In any such underwritten offering, the
investment banker or bankers and manager or managers that will administer the
offering will be selected by, and the underwriting arrangements with respect
thereto (including the size of the offering) will be approved by, the holders of
a majority of the Registrable Securities to be included in such offering;
provided, however, that such investment bankers and managers and underwriting
arrangements must be reasonably satisfactory to Host REIT. No Holder may
participate in any underwritten offering contemplated hereby unless (a) such
Holder agrees to sell such Holder’s Registrable Securities to be included in the
underwritten offering in accordance with any approved underwriting arrangements,
(b) such Holder completes and executes all reasonable questionnaires, powers of
attorney, indemnities, underwriting agreements, lock-up letters and other
documents required under the terms of such approved underwriting arrangements,
and (c) if such Holder is not then an Electing Holder, such Holder returns a
completed and signed Notice and Questionnaire to Host REIT in accordance with
Section 3(a)(ii) hereof within a reasonable amount of time before such
underwritten offering. The Holders participating in any underwritten offering
shall be responsible for any underwriting discounts and commissions and fees
and, subject to Section 4 hereof, expenses of their own counsel. Host REIT shall
pay all expenses customarily borne by issuers in an underwritten offering,
including but not limited to filing fees, the fees and disbursements of its
counsel and independent public accountants and any printing expenses incurred in
connection with such underwritten offering. Notwithstanding the foregoing or the
provisions of

 

12



--------------------------------------------------------------------------------

Section 3(n) hereof, upon receipt of a request from the Managing Underwriter or
a representative of holders of a majority of the Registrable Securities to be
included in an underwritten offering to prepare and file an amendment or
supplement to the Shelf Registration Statement and Prospectus in connection with
an underwritten offering, Host REIT may delay the filing of any such amendment
or supplement for up to 90 days if the Board of Directors or the CEO or CFO of
Host REIT shall have determined in good faith that Host REIT has a bona fide
business reason for such delay.

 

7. Liquidated Damages.

 

(a) Notwithstanding any postponement of effectiveness pursuant to Section 2(a)
hereof, if (i) on or prior to the 120th day following the Closing Date, a Shelf
Registration Statement has not been filed with the Commission or (ii) on or
prior to the 210th day following the Closing Date, such Shelf Registration
Statement is not declared effective by the Commission (each, a “Registration
Default”), Host REIT shall be required to pay liquidated damages (“Liquidated
Damages”), from and including the day following such Registration Default until
such Shelf Registration Statement is either so filed or so filed and
subsequently declared effective, as applicable, at a rate per annum equal to an
additional one-quarter of one percent (0.25%) of the principal amount of the
Debentures, to and including the 90th day following such Registration Default
and one-half of one percent (0.50%) thereof from and after the 91st day
following such Registration Default.

 

(b) In the event that the Shelf Registration Statement ceases to be effective or
usable other than as a result of a Suspension Period (or the Holders of
Registrable Securities are otherwise prevented or restricted by Host REIT from
effecting sales pursuant thereto) (an “Effective Failure”) for more than 10
business days and Host REIT does not restore effectiveness or Host REIT does not
terminate a Suspension Period by the 30th day in any 90-day period or if
suspension exceeds 90 days in any 360-day period, then Host REIT shall pay
Liquidated Damages at a rate per annum equal to an additional one-quarter of one
percent (0.25%) of the principal amount of the Debentures from the day following
the 10th business day day following the date that such Shelf Registration
Statement ceases to be effective (or the Holders of Registrable Securities are
otherwise prevented or restricted by Host REIT from effecting sales pursuant
thereto) or on the 31st or 91st day, as the case may be, in the case of a
Suspension Period, for a period of 90 days, and thereafter shall pay Liquidated
Damages at a rate per annum equal to an additional one-half of one percent
(0.50%), until the earlier of (i) the time the Shelf Registration Statement
again becomes effective or the Holders of Registrable Securities are again able
to make sales under the Shelf Registration Statement or (2) the time the
Effectiveness Period expires. For the purpose of determining an Effective
Failure, days on which Host REIT has been obligated to pay Liquidated Damages in
accordance with the foregoing in respect of a prior Effective Failure within the
applicable period, as the case may be, shall not be included.

 

(c) In the event Host REIT fails to file a post-effective amendment to the Shelf
Registration Statement when required hereunder, or the post-effective amendment
is not declared effective, within ten business days following the filing of such
post-effective amendment, Host REIT shall pay Liquidated Damages at a rate per
annum equal to an additional one-half of one percent (0.50%) of the principal
amount of the Debentures from and including the date of such Registration
Default until such time as such Registration Default is cured.

 

(d) Any amounts to be paid as Liquidated Damages pursuant to paragraphs (a), (b)
or (c) of this Section 7 shall be paid in cash semi-annually in arrears, with
the first semi-annual payment due on the first Interest Payment Date (as defined
in the Indenture), as applicable, following the date of such Registration
Default or Effective Failure, as applicable. Such Liquidated Damages will accrue
(1) in respect of the Debentures at the rates set forth in paragraphs (a), (b)
or (c) of this Section 7, as applicable,

 

13



--------------------------------------------------------------------------------

on the principal amount of the Debentures and (2) in respect of the Host REIT
Common Stock issued upon exchange of the Debentures, at the rates set forth in
paragraphs (a), (b) or (c) of this Section 7, as applicable, applied to the
Exchange Price (as defined in the Indenture) at that time.

 

(e) Except as provided in Section 8(b) hereof, the Liquidated Damages as set
forth in this Section 7 shall be the exclusive monetary remedy available to the
Holders of Registrable Securities for such Registration Default or Effective
Failure. In no event shall Host REIT be required to pay Liquidated Damages in
excess of the applicable maximum amount of one-half of one percent (0.50%) set
forth above, regardless of whether one or multiple Registration Defaults or
Effective Failures exist.

 

8. Miscellaneous.

 

(a) Other Registration Rights. Host REIT may grant registration rights that
would permit any person that is a third party the right to piggy-back on any
Shelf Registration Statement, provided that if the Managing Underwriter of any
underwritten offering conducted pursuant to Section 6 hereof notifies Host REIT
and the Electing Holders that the total amount of securities which the Electing
Holders and the holders of such piggy-back rights intend to include in any Shelf
Registration Statement is so large as to materially threaten the success of such
offering (including the price at which such securities can be sold), then the
amount, number or kind of securities to be offered for the account of holders of
such piggy-back rights will be reduced to the extent necessary to reduce the
total amount of securities to be included in such offering to the amount, number
and kind recommended by the Managing Underwriter prior to any reduction in the
amount of Registrable Securities to be included in such Shelf Registration
Statement except with respect to securities included by virtue of the piggy-back
rights provided under that certain Registration Rights Agreement, dated as of
December 30, 1998, by and among Host REIT and the Contributors named therein, in
effect as of the date hereof.

 

(b) Specific Performance. The parties hereto acknowledge that there would be no
adequate remedy at law if Host REIT fails to perform any of its obligations
hereunder and that the Initial Purchasers and the Holders from time to time may
be irreparably harmed by any such failure, and accordingly agree that the
Initial Purchasers and such Holders, in addition to any other remedy to which
they may be entitled at law or in equity and without limiting the remedies
available to the Electing Holders under Section 7 hereof, shall be entitled to
compel specific performance of the obligations of Host REIT under this
Registration Rights Agreement in accordance with the terms and conditions of
this Registration Rights Agreement, in any court of the United States or any
State thereof having jurisdiction.

 

(c) Amendments and Waivers. This Agreement, including this Section 8(c), may be
amended, and waivers or consents to departures from the provisions hereof may be
given, only by a written instrument duly executed by Host REIT and the holders
of a majority of Registrable Securities then outstanding. Each Holder of
Registrable Securities outstanding at the time of any such amendment, waiver or
consent or thereafter shall be bound by any amendment, waiver or consent
effected pursuant to this Section 8(c), whether or not any notice, writing or
marking indicating such amendment, waiver or consent appears on the Registrable
Securities or is delivered to such Holder.

 

(d) Notices. Unless otherwise specified herein, all notices and other
communications provided for or permitted hereunder shall be given as provided in
the Indenture. For so long as the Debentures are in Book Entry Form, and as
permitted by the DTC, all notices, reports and other documents to the Holders
shall be delivered through the facilities of the DTC by the Trustee.

 

(e) Parties in Interest. The parties to this Agreement intend that all Holders
of Registrable Securities shall be entitled to receive the benefits of this
Agreement and that any Electing Holder shall be

 

14



--------------------------------------------------------------------------------

bound by the terms and provisions of this Agreement by reason of such election
with respect to the Registrable Securities which are included in a Shelf
Registration Statement. All the terms and provisions of this Agreement shall be
binding upon, shall inure to the benefit of and shall be enforceable by the
respective successors and assigns of the parties hereto and any Holder from time
to time of the Registrable Securities to the aforesaid extent. In the event that
any transferee of any Holder of Registrable Securities shall acquire Registrable
Securities, in any manner, whether by gift, bequest, purchase, operation of law
or otherwise, such transferee shall, without any further writing or action of
any kind, be entitled to receive the benefits of and, if an Electing Holder, be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement to the aforesaid extent.

 

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(h) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, including, without
limitation, Section 5-1401 of the New York General Obligation Law.

 

(i) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.

 

(j) Survival. The respective indemnities, agreements, representations,
warranties and other provisions set forth in this Agreement or made pursuant
hereto shall remain in full force and effect, regardless of any investigation
(or any statement as to the results thereof) made by or on behalf of any
Electing Holder, any director, officer or partner of such Holder, any agent or
underwriter, any director, officer or partner of such agent or underwriter, or
any controlling person of any of the foregoing, and shall survive the transfer
and registration of the Registrable Securities of such Holder.

 

[signature pages follow]

 

15



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between the
Company, Host REIT and you.

 

Very truly yours,

 

HOST MARRIOTT CORPORATION

By:        

--------------------------------------------------------------------------------

   

Name:

Title:

 

HOST MARRIOTT, L.P.

By: Host Marriott Corporation, its sole general partner

By:        

--------------------------------------------------------------------------------

   

Name:

Title:

 

Accepted as of the date hereof:

GOLDMAN, SACHS & CO.

On behalf of each of the Initial Purchasers

By:        

--------------------------------------------------------------------------------

   

(Goldman, Sachs & Co.)

 

March 16, 2004

 

16



--------------------------------------------------------------------------------

Appendix A

 

HOST MARRIOTT, L.P.

HOST MARRIOTT CORPORATION

 

INSTRUCTION TO DTC PARTICIPANTS

 

(Date of Mailing)

 

URGENT—IMMEDIATE ATTENTION REQUESTED

 

DEADLINE FOR RESPONSE: [DATE]

 

The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the Host Marriott, L.P. (the “Company”)
3.25% Exchangeable Senior Debentures due 2024 (the “Debentures”) are held.

 

Host Marriott Corporation (“Host REIT”) is in the process of registering the
shares of common stock, par value $0.01 per share, of Host REIT (the “Host REIT
Common Stock”) under the Securities Act of 1933 for resale by the beneficial
owners thereof. In order to have their shares of Host REIT Common Stock included
in the registration statement, beneficial owners must complete and return the
enclosed Notice of Registration Statement and Selling Securityholder
Questionnaire.

 

It is important that beneficial owners of the Debentures (and the shares of Host
REIT Common Stock into which the Debenture are exchangeable) receive a copy of
the enclosed materials as soon as possible as their rights to have shares of
Host REIT Common Stock included in the registration statement depend upon their
returning the Notice and Questionnaire by [Deadline for response]. Please
forward a copy of the enclosed documents to each beneficial owner that holds
interests in the Debentures through you. If you require more copies of the
enclosed materials or have any questions pertaining to this matter, please
contact Host Marriott Corporation, 6903 Rockledge Drive, Suite 1500, Bethesda,
Maryland 20817.

 

17



--------------------------------------------------------------------------------

HOST MARRIOTT, L.P.

HOST MARRIOTT CORPORATION

 

Notice of Registration Statement

And

Selling Securityholder Questionnaire

 

[Date]

 

Host Marriott Corporation (“Host REIT”) has filed with the United States
Securities and Exchange Commission (the “Commission”) a registration statement
on Form S-3 (the “Shelf Registration Statement”) for the registration and resale
under Rule 415 of the United States Securities Act of 1933, as amended (the
“Securities Act”), shares of Host REIT common stock, par value $0.01 per share
(the “Host REIT Common Stock”), issuable upon exchange of the 3.25% Exchangeable
Senior Debentures due 2024 (the “Debentures”) issued by Host Marriott, L.P., a
Delaware limited partnership (the “Company”), in accordance with the
Registration Rights Agreement, dated as of March 16, 2004 (the “Registration
Rights Agreement”), between the Company, Host REIT and the initial purchasers
named therein. A copy of the Registration Rights Agreement is attached hereto.
All capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Registration Rights Agreement.

 

In order to have Registrable Securities included in the Shelf Registration
Statement (or a supplement or amendment thereto), this Notice of Registration
Statement and Selling Securityholder Questionnaire (“Notice and Questionnaire”)
must be completed, executed and delivered to Host REIT at the address set forth
herein for receipt ON OR BEFORE                                          .
Beneficial owners of Registrable Securities who do not complete, execute and
return this Notice and Questionnaire by such date (i) will not be named as
selling securityholders in the Shelf Registration Statement and (ii) may not use
the Prospectus forming a part thereof for resales of Registrable Securities.

 

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.

 

The term “Registrable Securities” is defined in the Registration Rights
Agreement to mean all shares of Host REIT Common Stock issuable upon exchange of
the Debentures; provided, however, that a security ceases to be a Registrable
Security when it is no longer a Restricted Security.

 

The term “Restricted Security” is defined in the Registration Rights Agreement
to mean any share of Host REIT Common Stock issuable upon exchange of the
Debentures except any such share of Host REIT Common Stock which (i) has been
effectively registered under the Securities Act and sold in a manner
contemplated by the Shelf Registration Statement, (ii) has been transferred in
compliance with Rule 144 under the Securities Act (or any successor provision
thereto) or is transferable pursuant to paragraph (k) of such Rule 144 (or any
successor provision thereto), or (iii) has otherwise been transferred and a new
share of Host REIT Common Stock not subject to transfer restrictions under the
Securities Act has been delivered by or on behalf of Host REIT in accordance
with the Indenture.

 

ELECTION

 

18



--------------------------------------------------------------------------------

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Registration Rights Agreement,
including, without limitation, Section 5 of the Registration Rights Agreement
regarding the obligation to indemnify and hold harmless certain persons as set
forth therein, as if the undersigned Selling Securityholder were an original
party thereto.

 

Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to Host REIT
the Notice of Transfer (completed and signed) set forth in Exhibit 1 to this
Notice and Questionnaire.

 

The Selling Securityholder hereby provides the following information to Host
REIT and represents and warrants that such information is accurate and complete:

 

19



--------------------------------------------------------------------------------

QUESTIONNAIRE

 

(1) (a) Full Legal Name of Selling Securityholder:

 

 

--------------------------------------------------------------------------------

(b) Full Legal Name of Registered Holder (if not the same as in (a) above) of
Registrable Securities Listed in Item (3) Below:

 

 

--------------------------------------------------------------------------------

(c) Full Legal Name of DTC Participant (if applicable and if not the same as (b)
above) Through Which Registrable Securities Listed in Item (3) Below are Held:

 

 

--------------------------------------------------------------------------------

 

(2) Address for Notices to Selling Securityholder:

 

                                                                                
                                                                        
                                                                    

 Telephone:

                                                                      

 Fax:

                                                                      

 Contact Person:

                                                                  

 

(3) Beneficial Ownership of Securities:

 

Except as set forth below in this Item (3), the undersigned Selling
Securityholder does not beneficially own any Registrable Securities.

 

  (a) Principal amount of Debentures beneficially
owned:                                       
                                        
                                                           

 

CUSIP No(s). of such Debentures:                                      
                                        
                                        
                                                     

 

Number of shares of Host REIT Common Stock (if any) issued upon exchange,
repurchase or redemption of Debentures:                                      
                                        
                                        
                                        
                                                        

 

  (b) Number of shares of Registrable Securities which the undersigned wishes to
be included in the Shelf Registration

Statement:                                     
                                        
                                        
                                        
                                                             

CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration Statement:                                                       

 

(4) Beneficial Ownership of Other Securities of Host REIT:

 

Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any shares of Host
REIT Common Stock or any other securities of Host REIT (or securities of the
Company that are convertible or exchangeable for securities of Host REIT), other
than the Debentures and shares of Host REIT Common Stock listed above in Item
(3).

 

State any exceptions here:

 

20



--------------------------------------------------------------------------------

(5) Relationships with the Company or Host REIT:

 

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company or Host REIT (or their predecessors or affiliates) during the past three
years.

 

State any exceptions here:

 

 

(6) Plan of Distribution:

 

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all): Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder or, alternatively, through
underwriters, broker-dealers or agents. Such Registrable Securities may be sold
in one or more transactions at fixed prices, at prevailing market prices at the
time of sale, at varying prices determined at the time of sale, or at negotiated
prices. Such sales may be effected in transactions (which may involve crosses or
block transactions) (i) on any national securities exchange or quotation service
on which the Registrable Securities may be listed or quoted at the time of sale,
(ii) in the over-the-counter market, (iii) in transactions otherwise than on
such exchanges or services or in the over-the-counter market, or (iv) through
the writing of options. In connection with sales of the Registrable Securities
or otherwise, the Selling Securityholder may enter into hedging transactions
with broker-dealers, which may in turn engage in short sales of the Registrable
Securities in the course of hedging the positions they assume. The Selling
Securityholder may also sell Registrable Securities short and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.

 

State any exceptions here:

 

 

Note: In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior agreement
of Host REIT.

 

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the prospectus
delivery and other provisions of the Securities Act and the Exchange Act and the
rules and regulations thereunder, particularly Regulation M.

 

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to Host REIT, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Registration Rights
Agreement.

 

21



--------------------------------------------------------------------------------

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by Host REIT in connection with the preparation of the Shelf
Registration Statement and related Prospectus.

 

In accordance with the Selling Securityholder’s obligation under Section 3(a) of
the Registration Rights Agreement to provide such information as may be required
by law for inclusion in the Shelf Registration Statement, the Selling
Securityholder agrees to promptly notify Host REIT of any inaccuracies or
changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in
effect. All notices hereunder and pursuant to the Registration Rights Agreement
shall be made in writing, by hand-delivery, first-class mail, or air courier
guaranteeing overnight delivery as follows:

 

(i) To the Company or Host REIT:

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

(ii) With a copy to:

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by Host REIT, the terms of this Notice and Questionnaire, and the
representations and warranties contained herein, shall be binding on, shall
inure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives, and assigns of Host REIT and the Selling
Securityholder (with respect to the Registrable Securities beneficially owned by
such Selling Securityholder and listed in Item (3) above). This Agreement shall
be governed in all respects by the laws of the State of New York.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:                                           

 

                                                                               
                                        
                                        
                                        
                                                   

Selling Securityholder

(Print/type full legal name of beneficial owner of Registrable Securities)

 

By:                                      
                                        
                                        
                                        
                                        
                                         

Name:

Title:

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE                          TO THE COMPANY AT:

6903 Rockledge Drive, Suite 1500

Bethesda, Maryland 20817

Attention: General Counsel

 

23



--------------------------------------------------------------------------------

Exhibit 1

to Appendix A

 

NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

 

Host Marriott Corporation

Host Marriott, L.P.

6903 Rockledge Drive, Suite 1500

Bethesda, Maryland 20817

Attention: General Counsel

 

Geovanni Barris

The Bank of New York

101 Barclay Street

Floor 8 West

New York, New York 10286

Attention: Corporate Trust Services

 

Re: Host Marriott, L.P. (the “Company”)

Host Marriott Corporation (“Host REIT”)

3.25% Exchangeable Senior Debentures due 2024 (the “Debentures”)

 

Dear Sirs:

 

Please be advised that                          has transferred
$                 shares of Host REIT’s common stock, issued upon exchange,
repurchase or redemption of Debentures, pursuant to an effective Registration
Statement on Form [            ] (File No. 333-            ) filed by Host REIT.

 

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied with respect to the
transfer described above and that the above-named beneficial owner of the Host
REIT common stock is named as a selling securityholder in the Prospectus dated [
date ], or in amendments or supplements thereto, and that the number of shares
of Host REIT common stock transferred are [a portion of] the shares of Host REIT
common stock listed in such Prospectus as amended or supplemented opposite such
owner’s name.

 

Dated:

 

Very truly yours,

 

                                                                               
            

(Name)

 

By:

 

                                                                               
            

(Authorized Signature)

 

24